PER CURIAM
In this dissolution case, husband appeals, assigning as error the amount and duration of spousal support and the division of the parties’ equity in the family home. We affirm the award of spousal support without discussion.
With regard to the house, the trial court ordered that the net proceeds of its sale be distributed 40 percent to husband and 60 percent to wife. Husband argues that the division should be equal, because he contributed substantially to renovating and furnishing the home and because his obligations under the judgment are excessive overall.1 On de novo review, we disagree.
Affirmed. Costs to wife.

 The court stated that the 60-40 distribution was “in lieu of tuition costs and attorney fees.” The difference between what the trial court awarded and what husband seeks is $1,600. Wife’s uncontradicted testimony established that her education would cost about $1,800 ($75 per month for two years). See Rehmer and Rehmer, 85 Or App 440, 442-43, 737 P2d 133 (1987).
Husband does not argue that the property division was inappropriate for the reason that the dissent suggests and, in any event, the issue for us on de novo review is whether the property division is equitable, regardless of the trial court’s reasoning.